Citation Nr: 0723567	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2002 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

At this point, the Board notes that the veteran appears to 
have submitted additional evidence subsequent to the issuance 
of the August 2004 supplemental statement of the case.  This 
evidence has not yet been considered by the agency of 
original jurisdiction (AOJ) and the veteran has not expressly 
waived AOJ review of this evidence.  Normally, the Board 
would have to obtain an express waiver of AOJ review of this 
evidence from the veteran before being able to proceed with 
adjudication.  See generally Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003).  
However, in the instant case, the Board notes that the vast 
majority of the documents submitted by the veteran subsequent 
to the August 2004 supplemental statement of the case are 
duplicates of documents that were already of record and 
considered by the AOJ.  As such, this is simply duplicative 
evidence.  The one new document submitted since the August 
2004 supplemental statement of the case is the undated lay 
statement from C.A. which describes the accident during 
service when the veteran injured his foot and states that the 
veteran continued to have problems after treatment.  The 
Board finds that this is simply cumulative evidence in that 
it does not add anything to the record that was not already 
known.  The accident in service has been clearly documented 
by the veteran's service medical records and this evidence 
was already considered by the AOJ.  Additionally, the comment 
as to the veteran continuing to have problems with his foot 
after treatment is cumulative of statements from the veteran 
that were already of record.  As such, the Board finds that 
since this additional evidence is duplicative and cumulative 
of evidence that was already of record and considered by the 
AOJ, no prejudice to the veteran will result from the Board's 
consideration of this evidence in the first instance. 


FINDING OF FACT

There is no competent medical evidence of a current left foot 
disability.  


CONCLUSION OF LAW

A chronic left foot disability was not incurred in or 
aggravated during active duty service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

In this case, in a November 2003 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  The 
Board notes that the veteran did not receive notice as to the 
information and evidence necessary to substantiate increased 
rating and effective date claims.  As such, there was a 
content error as to these elements.  The Board notes that the 
veteran, however, has not been prejudiced from this error 
because the denial of the claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records.  The Board notes that the veteran has been 
afforded VA examinations in connection with his claim.  Thus, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.




Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records show that he received 
treatment for a left foot injury from an accident.  In a 
November 2002 statement, the veteran described the accident 
as having his left foot caught between the wheel and the body 
of the utility roller.  Service medical records dated 
November 2002 indicate that immediately following the 
accident the veteran needed to use crutches and was 
restricted to only performing sedentary duties for the next 
week.  Then, the veteran was limited to light duty for the 
rest of November 2002.  

In a May 2003 separation from service medical examination, 
the veteran reported that he experienced "occasional[ly] 
minor pains" in his left foot.  A June 2003 VA examination 
report reveals that the veteran complained of left foot pain.  
The report, however, did not show any diagnosis reflecting a 
left foot disability.  Physical examination of the left foot 
was negative.

After the veteran filed a claim, the RO arranged a VA 
examination.  The November 2003 VA examination report 
reflects that the veteran reported pain in his left foot.  
The diagnosis was normal examination of the left foot. The x-
ray report from the November 2003 VA examination found that 
his foot appeared normal, noting "no evidence of significant 
arthropathy or facture."  Subsequently, during a June 2004 
VA examination the veteran reported continued left foot pain, 
but the examination report noted that his left foot appeared 
normal without any indications of deformity, swelling, or 
trauma.  In July 2006, the Board received a statement from 
the veteran's friend, C.A., repeating the description of the 
accident and observing that the veteran continued to have 
"problems with his foot" after medical treatment.

In short, the medical evidence does not show a current 
disability.  The Board acknowledges that the veteran injured 
his left foot during active duty service and that he has 
consistently reported pain in his left foot.  However, the 
Board notes that the November 2003 VA medical examination 
report shows a diagnosis of "normal foot examination," and 
the June 2004 VA medical examination report shows that the 
veteran's left foot is normal.  Both examinations failed to 
make any medical diagnosis that would reflect a left foot 
disability.  As such, the only evidence of a disability is 
the veteran's complaints of pain.  Pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  Sanchez- Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (appeal dismissed in part, and vacated 
and remanded in part, sub nom). Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Therefore, since the record 
reflects only the veteran's complaints of pain without any 
medical evidence of a current disability, the Board finds 
that the veteran does not have a current disability for VA 
compensation purposes.  See id.  Without a current 
disability, the veteran's claim to establish service 
connection fails.  Boyer, supra.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

ORDER

Entitlement to service connection for a left foot disability 
is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


